Exhibit 10.1


China 3C Group
Board of Directors Agreement




1.
 
Background.
     
1.1.
 
China 3C Group (the “Company”) has requested that Kenneth T. Berents serve as a
director of the Company.
 
   
1.2.
 
This document sets forth some of the terms of such service, including
compensation.



2.
 
Term.
     
2.1
 
The Company has appointed Mr. Berents to serve as a director of the Company, and
Mr. Berents has agreed to accept such appointment. The appointment shall be for
a period of one year and shall continue thereafter unless and until this
Agreement is terminated or Mr. Berents is not elected to such position by the
shareholders of the Company.
     
3.
 
Insurance.
 
   
3.1.
 
The Company has agreed to use best efforts to obtain D&O insurance in the
minimum amount of ten million dollars ($10,000,000), and will use best efforts
to keep such insurance in force.

 
4.
Compensation and Reimbursement.

 
4.1.
 
The Company will reimburse Mr. Berents for reasonable and actual expenses
incurred in the performance of his duties as a director, provided that such
expenses are authorized by the Company before the expense is incurred.
 
   
4.2.
 
Mr. Berents shall receive the following compensation for so long as he remains a
member of the Board of Directors of the Company:
 
(a) Annual salary of Seventy Five Thousand ($75,000) Dollars payable monthly at
the beginning of each month that Mr. Berents is a member of the Board of
Directors.
 
(b) An option grant (Incentive Stock Options - ISO’s) to purchase 50,000 shares
of common stock of the Company upon execution of this Agreement and 30,000
(Incentive Stock Options - ISO’s) shares on each anniversary of such date
thereafter, provided Mr. Berents is a member of the Board of Directors at such
time. The exercise price of the initial grant of 50,000 shares shall be based on
the closing price of the common stock of the Company on December 7, 2006 and for
each future option grant the closing price of the Company common stock on the
anniversary of such date. All option grants will vest upon issuance and will
have an exercise period of ten years from date of issuance so long as Mr.
Berents is a member of the Board of Directors at such time. In the event that
Mr. Berents is no longer a member of the Board of Directors, his exercise period
for all vested options will be twenty-four months from the anniversary date of
his departure from the Board of Directors.
 
(c) Mr. Berents shall receive $2,500 for each meeting of the board of Directors
that Mr. Berents attends.
 
(d) Mr. Berents shall receive $2,000 for each meeting of a committee of the
board of Directors that Mr. Berents attends.
 
(e) Mr. Berents shall receive $5,000 if he is named the Chairman of any
committee of the board of Directors of the Company, at the time he named
Chairman.

 

--------------------------------------------------------------------------------


 
4.3.
 
The Company shall not compensate Mr. Berents for service as a director except as
specifically set forth herein.
     
5.
 
Termination
     
5.1.
 
This Agreement may be terminated by either party upon thirty (30) days written
notice to the other party.
     
6.
 
Miscellaneous
     
6.1.
 
This Agreement embodies the entire contract between the parties concerning
Mr. Berents service as a director and supersedes any and all prior agreements
and understandings, written or oral, formal or informal. No extensions, changes,
modifications or amendments to, or of, this Agreement of any kind whatsoever,
which shall be made or claimed by Mr. Berents or the Company shall have any
force or effect whatsoever unless the same be endorsed in writing and signed by
Mr. Berents and the Company.
     
6.2.
 
This Agreement may be executed in any number of counterparts and each such
counterpart shall be an original instrument, but all counterparts together shall
constitute one agreement.
 
 
 
 
 

 
 

China 3C Group                                               
Zhenggang Wang 
 
Date: December 8, 2006 
 
Kenneth T. Berents 
 
Date: December 8, 2006 
  CEO and Chairman               

 

--------------------------------------------------------------------------------


 